IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COURTNEY CANNON,                          : No. 367 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (GENERAL MOTORS),                   :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.